           Case 3:20-cv-00480-CL         Document 28       Filed 09/21/21      Page 1 of 2






                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




CORRINE V.,1                                                         Case No. 3:20-cv-00480-CL
                                                                      OPINION AND ORDER
               Plaintiff,

       vs.

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


AIKEN, District Judge:

       Magistrate Judge Mark D. Clarke issued Findings and Recommendation

(“F&R”) (doc. 23) on August 4, 2021 in which he recommends that the Commissioner

of Social Security’s decision be affirmed. The matter is now before me pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the F&R. Doc. 25. Accordingly, I must “make

a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ.

                               
       1  In the interest of privacy, this Opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.



Page 1 – OPINION AND ORDER

        Case 3:20-cv-00480-CL     Document 28      Filed 09/21/21   Page 2 of 2




P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Plaintiffs objections

raised an issue that was not briefed before Judge Clarke—whether the ALJ erred by

failing to evaluate all relevant evidence, including statements from plaintiff’s

partner. Obj. (doc. 25) at 2–3. I decline to address this issue for the first time on

review. See Brown v. Roe, 279 F.3d 742, 745–46 (9th Cir. 2002) (rejecting the Fourth

Circuit’s holding that a district court must consider new arguments raised for the

first time in an objection to a magistrate judge’s F&R); United States v. Howell, 231

F3d 615, 622 (9th Cir. 2000) (district courts have discretion to consider new evidence

raised for the first time in an objection to a magistrate judge’s F&R).

      I have carefully considered the remaining objections and conclude that they do

not provide a basis to modify the F&R. I have also reviewed the pertinent portions of

the record de novo and find no error in the F&R.

      Thus, the Court ADOPTS Judge Clarke’s F&R (doc. 23). The Commissioner’s

decision is AFFIRMED, and this case is dismissed.

      IT IS SO ORDERED.

                  VW day of September 2021.
      Dated this __BB_




                                     V$QQ$LNHQ
                             __________________________
                                    Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
